BRACKLEY, District Judge,
dissenting.
I respectfully dissent. Many Wyoming cases now authorize home nursing. The statute requiring “mutual agreement between the employer, the employee and the director” before awarding home nursing benefits allows unilateral denial without providing this court with a record to review.
Here, the hearing officer made specific findings and recommended home nursing. It appears the worker has proved all essential elements of his claim. The Division does not argue merits, it merely refuses to “agree.” We have no record to judge if the Division is acting arbitrarily or is abusing its discretion regarding this worker.
Liberally construing the law in favor of an injured worker should require the Division to identify facts distinguishing this case from those where they have agreed to home nursing benefits. I would affirm the award absent such a showing.